 



EXHIBIT 10.19
January 25, 2006
Martin W. Brauns
c/o Interwoven, Inc.
803 W. 11th Avenue
Sunnyvale, CA 94089
     Re: Terms of Separation
Dear Martin:
     This letter confirms the agreement (this “Agreement”) between you and
Interwoven, Inc. (the “Company” or “Interwoven”) concerning the terms of your
separation and offers you the separation compensation described below in
exchange for a release of claims.
     1. Resignation as an Officer and Director of the Company. You are resigning
from your employment as President and Chief Executive Officer of the Company
effective on March 31, 2006 (the “Separation Date”), and you will continue your
current duties, and be paid at your current cash compensation level, and assist
the Company in its search for a new Chief Executive Officer between now and your
Separation Date. You are also resigning from the Company’s Board of Directors,
effective as of the Separation Date. Effective the date hereof, you will no
longer serve as Chairman of the Company’s Board of Directors.
     2. Obligations of the Company.
          a. On the Separation Date, Interwoven will pay you your unpaid wages
as of such date, based on your current base salary of $400,000 per year (the
“Base Salary”), and all other unpaid compensation, reimbursable expenses, and
benefits (including accrued and unused vacation pay as accrued through the
Separation Date), all less applicable deductions and withholding; no vacation
benefits will accrue beyond the Separation Date. To the extent not previously
paid, Interwoven will pay you on the Separation Date such amounts as have been
earned by you under the 2005 Executive Officer Incentive Bonus Plan as a
Quarterly Bonus for Q4 2005 and as an Annual Bonus for 2005 (and any Quarterly
Bonus earned under a 2006 Executive Officer Incentive Bonus Plan), all less
applicable deductions and withholding.
          b. In exchange for the release of claims and other promises set forth
in this Agreement and the attached Addendum A, Interwoven agrees to provide you
with the following Separation Benefits:
               (1) Base Salary. Pay on the six month anniversary of the
Separation Date, or such earlier date to the extent such payment will not be
subject to tax under Section 409A of the Internal Revenue Code, an amount equal
to your Base Salary through December 31, 2007, less applicable deductions and
withholding.
               (2) 2006 and 2007 Bonus. On the sixth month anniversary of the
Separation Date, or such earlier date to the extent such payment will not be
subject to tax under

 



--------------------------------------------------------------------------------



 



Martin W.Brauns
January 25, 2006
Page 2
Section 409A of the Internal Revenue Code, pay you an amount equal to your
target bonus for 2006 and 2007, a total of $700,000 less any bonus paid to you
with respect to Q1 2006 and applicable deductions and withholding.
               (3) Employee Benefits. To the extent permitted by the Company’s
benefits plan providers, Interwoven will provide you and your spouse with
continuation of existing group employee benefit coverage, at the Company’s
expense, through December 31, 2007. To the extent not so permitted, you will be
eligible for group employee benefit coverage continuation, to the extent
previously provided by the Company’s group health plans, under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), and any
applicable state laws. Provided you timely complete the requisite forms to
obtain such continued coverage, Interwoven will pay the cost of such coverage
for you and your spouse through December 31, 2007 (or such earlier time as you
obtain equivalent or superior benefits from a future employer).
               (4) Stock Options. The sale and transfer restrictions applicable
to stock options N202983 and N202966 will continue through December 31, 2007,
and will lapse according to the time-based vesting terms applicable to the
options prior to effectiveness of the Company’s 2005 option acceleration
program, as if you had been employed by the Company through December 31, 2007.
In the event of a Change in Control that occurs on or before December 31, 2007,
the sale and transfer restrictions will thereupon lapse in full. These stock
options, as well as stock option N991808, will remain exercisable through the
close of business on December 31, 2006. You are surrendering today stock options
N991973, N991966, N991332, N9915451, N9915452, N990189, and N990952 for
cancellation and, in exchange, the Company will issue to you 80,000 shares of
restricted stock (the “Shares”). Except in the event of a Change in Control,
your right to the Shares will not vest until January 1, 2007 and none of the
Shares may be sold prior to that date; if a Change in Control occurs prior to
January 1, 2007, then all of the Shares will vest immediately prior to the
closing of the Change in Control.
               (5) Fees of Counsel. The Company agrees to pay any and all of
your reasonable legal expenses in conjunction with the review and execution of
this Agreement and Addendum, not to exceed $10,000.
          c. You understand and acknowledge that you will not be entitled to any
benefits or payments from Interwoven other than those expressly set forth in
this Section 2 (Obligations of the Company). By signing below, you acknowledge
that you are receiving the compensation benefits specified in paragraph b. of
this Section 2 in consideration for waiving your right to claims referred to in
this Agreement, and that you would not otherwise be entitled to them.
     3. Your Obligations. In exchange for the Separation Benefits, you agree to
the following:
          a. You agree to promptly provide Interwoven with any information you
may have by virtue of the work previously performed by you for the Company, upon
reasonable notice and request from the Company through December 31, 2006, not to
exceed eight (8) hours per month.

 



--------------------------------------------------------------------------------



 



Martin W.Brauns
January 25, 2006
Page 3
          b. You will execute and deliver the attached letter resigning from the
Board of Directors effective on the Separation Date.
          c. You will be bound by and comply with the terms of the Employee
Invention Assignment and Confidentiality Agreement (the “Confidentiality
Agreement”, a copy of which is attached to this Agreement as Exhibit A). You
will return all Company property on or before the Separation Date (unless
otherwise agreed in writing), and may retain an electronic and one paper copy,
which you will maintain in confidence, of all confidential and proprietary
information of the Company in your possession on or before the Separation Date.
          d. You agree that the non-public names and addresses of Interwoven’s
customers and suppliers, and all other confidential information related to them,
created or obtained by you during your employment, constitute Interwoven’s trade
secrets or proprietary or confidential information and remain subject to the
obligations under the Confidentiality Agreement.
          e. You will not solicit, initiate, or assist in any solicitation of
any Interwoven employee, or independent contractor working full time for the
Company, to leave his/her employment with, or terminate his or her services for,
the Company or to commence a relationship with you or any other person or entity
through December 31, 2007. It is understood and agreed that you may, without
breach of this Section 3(e), provide employment-related recommendations and
references when requested (other than to an entity by which you are employed or
working as an independent consultant).
     4. E-mail, Telephone,Voice Mail and Computer. Except as may otherwise be
mutually agreed (in a writing or by e-mail), Interwoven agrees to continue and
maintain your Interwoven e-mail address through June 30, 2006, provided that you
promptly re-direct to Interwoven all e-mails received that are related to
Interwoven’s business; all e-mails relating to Interwoven business shall be
confidential and proprietary information subject to the Confidentiality
Agreement. In addition, Interwoven agrees to arrange for calls to your
Interwoven telephone number to be automatically forwarded after the Separation
Date to a telephone number that you supply in writing. You may retain as your
personal property your Interwoven-supplied laptop computer and related manuals,
materials and accessories. You may also retain your address/phone book listings
whether now kept on your laptop or elsewhere.
     5. Release. In consideration of each party’s performance of the obligations
of this Agreement, you and Interwoven agree to execute the release (the
“Release”) attached to this Agreement as “Addendum A” on the Separation Date.
     6. Arbitration. Any claim, dispute, or controversy arising out of or in any
way relating to this Agreement or the alleged breach of this Agreement will be
submitted by the parties to binding arbitration in Santa Clara County,
California by JAMS or by a judge to be mutually agreed upon. This Section 6 will
not prevent either party from seeking injunctive relief (or any other
provisional remedy) from any court having jurisdiction over the parties and the
subject matter of their dispute relating to your obligations under the Invention
Assignment and Confidentiality Agreement and your obligations under Section 3
hereof.

 



--------------------------------------------------------------------------------



 



Martin W.Brauns
January 25, 2006
Page 4
     7. Attorneys’ Fees. The prevailing party will be entitled to recover from
the losing party its attorneys’ fees and costs (including expert witness fees)
incurred in any arbitration, lawsuit or other proceeding brought to enforce any
right arising out of this Agreement.
     8. Confidentiality; Non-disparagement. Except as required by law or
applicable regulation, you and the Company each agree to take every reasonable
precaution, prior to the filing of this Agreement with the Securities and
Exchange Commission, to disclose any of the terms of this Agreement (other than
the fact of your resignation) only to our respective attorneys, accountants,
financial advisors, tax authorities, and your spouse. You agree to refrain from
disparagement of the Company or any of its employees, directors, products, or
services to anyone, including other employees and any past, present, or
prospective customers, in any manner likely to be harmful to them, their
business, or their business or personal reputations; Interwoven also agrees to
refrain from disparagement of you, including in connection with any disclosure
or reporting of your resignation, in any manner likely to be harmful to you,
your business, or your business or personal reputation. Interwoven agrees that
if it is contacted by a potential employer of yours, it will provide a reference
statement in such form as we mutually agree. All such contacts should be
directed to me on behalf of the Board of Directors.
     9. No Admission of Liability. This Agreement is not and shall not be
construed or contended by you to be an admission or evidence of any wrongdoing
or liability on the part of Interwoven, its agents, officers, directors,
employees, subsidiaries, affiliates, successors or assigns. This Agreement shall
be afforded the maximum protection allowable under California Evidence Code
Section 1152 and/or any other state or federal provisions of similar effect.
     10. No Knowledge of Wrongdoing. As of the date of this Agreement, (a) you
have no knowledge of any present wrongdoing involving improper or false claims
against a federal or state governmental or regulatory agency (including listing
agencies or exchanges) or any other present such wrongdoing, breach of contract,
or breach of any duty owed to the Company, its stockholders or to any third
party that involves you or other present or former Interwoven employees,
officers or directors, and (b) Interwoven and its directors and officers have no
knowledge of any such wrongdoing, breach of contract, or breach of any duty owed
to the Company, its stockholders or to any third party that involves you. You
agree that you will not knowingly counsel or assist any attorneys or their
clients in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints by any third party against the
Company unless under a subpoena or other court order to do so. You agree to
immediately notify the Company upon receipt of any such subpoena or court order,
and to furnish, within three (3) business days of its receipt, a copy of such
subpoena or court order to the Company. If approached by anyone for counsel or
assistance in the presentation or prosecution of any such disputes, differences,
grievances, claims, charges, or complaints against the Company, you shall state
no more than that you cannot provide counsel or assistance.
     11. Successors. In addition to you and Interwoven, the provisions of this
Agreement will extend and inure to the benefit of, and be binding upon, your
heirs, personal representatives, legal successors and assigns and those of
Interwoven.
     12. Integration. This Agreement constitutes the entire Agreement between
Interwoven and you with respect to the subject matter hereof and supersedes all
prior

 



--------------------------------------------------------------------------------



 



Martin W.Brauns
January 25, 2006
Page 5
negotiations and agreements, whether written or oral, with respect to such
subject matter, with the exception of (a) your obligations under the
Confidentiality Agreement (attached to this Agreement as Exhibit A), (b) the
stock option agreements and agreements related to the Company’s 2005 option
acceleration program, (c) any restricted stock or other agreement regarding
restricted stock or the exchange of certain of your stock options for restricted
stock, (d) any agreement providing you with Company sponsored benefits, and
(e) any agreement or insurance providing you with rights of indemnity, defense
or similar rights, including any with respect to currently threatened or pending
disputes, claims or litigation involving you or the Company, so that the
Indemnity Agreement between you and Interwoven, and your right to defense and
indemnification for acts as a director and/or officer of Interwoven thereunder
and under Interwoven’s Bylaws and Certificate of Incorporation or applicable
law, as well as under Interwoven’s director and officer insurance coverage, will
continue unaffected by this Agreement. In addition, the Indemnity Agreement
between you and Interwoven, and your right to defense and indemnification for
acts as a director and officer of Interwoven thereunder and under Interwoven’s
Bylaws and Certificate of Incorporation, as well as under Interwoven’s director
and officer insurance coverage, will continue unaffected by this Agreement.
     13. No Oral Modification. This Agreement may not be altered or amended
except by a written document executed by you and, on behalf of Interwoven, by me
or my successor as Lead Independent Director.
     14. Governing Law. This Agreement will in all respects be governed by the
laws of the State of California as applied to agreements entered into and to be
performed entirely within California between California residents.
     15. Review of Separation Agreement; Effective Date. You understand that you
may take up to twenty-one (21) days to consider this Agreement and, by signing
below, affirm that you were advised to consult with an attorney prior to signing
this Agreement. You also understand that you may revoke this Agreement within
seven (7) days of signing this document and that the compensation benefits
described in Section 2(b) will only occur following that seven (7) day
revocation period. This Agreement is effective as of January 25, 2006; provided
that the Release, and Interwoven’s obligations pursuant to Section 2(b) above,
shall become effective as of the Separation Date on the later of (i) the
Separation Date, and (ii) the eighth day after the Release has been signed by
both parties (the “Effective Date”), unless sooner revoked by you. If you desire
to revoke the Release, you must do so in writing and must deliver (or cause to
be delivered) that written revocation to Interwoven’s office and to my
attention, prior to the Effective Date.
     16. No Representations. Neither party has relied upon any representations
or statements made by the other party hereto which are not specifically set
forth in this Agreement, except that the Company represents that the person
signing this Agreement on behalf of the Company is duly authorized and empowered
to do so and that this Agreement will be binding on and enforceable against the
Company.

 



--------------------------------------------------------------------------------



 



Martin W.Brauns
January 25, 2006
Page 6
     If the terms outlined in this Agreement are acceptable to you, please sign
the attached copy of this letter and the Release and return them to me.

     
 
  Sincerely,
 
   
 
  INTERWOVEN, INC.
 
   
 
  /s/ Frank J. Fanzilli, Jr.
 
   
 
  By:       Frank J. Fanzilli, Jr.
 
  Title:       Lead Independent Director

I have read, understand and agree to the terms set forth above:

          /s/ Martin Brauns           Signature    
 
       
Date:
 
1/25/06 
   
 
 
 
   

 



--------------------------------------------------------------------------------



 



ADDENDUM A
     This General Release of Claims (the “Release”) is between Martin W. Brauns
(“Executive”) and Interwoven, Inc. (“Interwoven”), a Delaware corporation.
     1. Release.
          a. Except as otherwise provided in paragraph c. of this Release,
Executive, on behalf of himself (including any trust established for the benefit
of Executive or any family member), his heirs, executors, administrators,
successors and assigns (collectively, the “Executive Parties”), hereby fully and
forever releases and discharges Interwoven and its current, former and future
parents, subsidiaries, affiliated companies, related entities, employee benefit
plans (other than claims related to benefits under such plans), and their
fiduciaries, predecessors, successors, agents, officers, directors,
shareholders, employees and assigns (collectively, the “Company”), from any and
all claims, obligations, duties, causes of action, whether now known or unknown,
suspected or unsuspected, that any of them may possess based upon or arising out
of any matter, cause, fact, thing, act, or omission whatsoever occurring or
existing at any time prior to and including the date hereof relating to
Executive’s employment at Interwoven or his service as an officer or director of
Interwoven and his separation from Interwoven (collectively, the “Released
Matters”), including without limitation:
               (1) any and all claims relating to or arising from Executive’s
employment relationship with Interwoven and the termination of such
relationship;
               (2) any and all claims relating to, or arising from, Executive’s
right to purchase, actual purchase of, or ownership of, shares of stock of
Interwoven, including, without limitation, any claims of fraud,
misrepresentation, breach of fiduciary duty, breach of duty under applicable
state corporate law, and securities fraud under any state or federal law;
               (3) any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; breach of contract,
both express and implied; breach of a covenant of good faith and fair dealing,
both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;
               (4) any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Fair Labor
Standards Act, the Employee Retirement Income Security Act of 1974, the Worker
Adjustment and Retraining Notification Act, Older Workers Benefit Protection
Act, the California Fair Employment and Housing Act, and the California Labor
Code section 201, et. seq.;

1



--------------------------------------------------------------------------------



 



               (5) any and all claims for violation of the federal, or any
state, constitution as they relate to the Released Matters;
               (6) any and all claims arising out of any other laws and
regulations relating to employment or employment discrimination;
               (7) any and all claims for attorneys’ fees and costs except as
provided in this Release or in the Separation Agreement; and
               (8) any and all claims that Executive may have against the
Company for any acts occurring at any time prior to the execution of this
Release.
          b. Release of Executive. Except as otherwise provided in Paragraphs c
and f of this Release, Interwoven, on behalf of itself and all persons included
in the Company, hereby fully and forever releases and discharges the Executive
Parties from any and all claims, obligations, duties, causes of action, whether
now known or unknown, suspected or unsuspected, that any of them may possess
based upon or arising out of any matter, cause, fact, thing, act, or omission
whatsoever occurring or existing at any time prior to and including the date
hereof relating to Executive’s employment at Interwoven or his service as an
officer or director of Interwoven.
          c. Surviving Obligations and Rights. The foregoing releases do not
extend to any obligations incurred under the Separation Agreement (including
those obligations described in Section 8 of the Separation Agreement) or any
other agreement not integrated into the Separation Agreement; nor shall this
release apply with respect to (i) any claims described in paragraph f below,
(ii) any agreement or insurance providing Executive with rights of indemnity,
defense or similar rights, including any with respect to currently threatened or
pending disputes, claims or litigation involving Executive or the Company, so
that the Indemnity Agreement between Executive and Interwoven, and Executive’s
right to defense and indemnification for acts as a director and/or officer of
Interwoven thereunder and under Interwoven’s Bylaws and Certificate of
Incorporation or applicable law, as well as under Interwoven’s director and
officer insurance cover will continue unaffected by this Release; or (iii) nor
shall this Release preclude any of the Executive Parties from receiving their
ratable portion of any payment, distribution, dividend, conversion or other
rights generally held, made or offered to or by stockholders by virtue of their
ownership of shares of the Company.
          d. No Existing Litigation. Executive and Interwoven each represents to
the other that it has no lawsuits, claims or actions pending in such party’s
name, or on behalf of any other person or entity, against the other party or any
other person or entity referred to herein. Each party also represents that such
party does not currently intend to bring any such lawsuits, claims or actions on
such party’s own behalf against the other or any other person or entity referred
to herein. Each party also represents that it is not aware of any such lawsuit,
claim or action against the other, other than the claims released by this
Release. Each party covenants and agrees never, individually or with any person
or in any way, to commence, aid in any way, prosecute or cause or permit to be
commenced or prosecuted against the other, any action or other proceeding based
upon any claim, demand, cause of action, obligation, damage or liability which
is the subject of this Release.

2



--------------------------------------------------------------------------------



 



          e. General Release. Each party acknowledges that it has been advised
by legal counsel and is familiar with the provisions of Section 1542 of the
Civil Code of the State of California, which states:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING
THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS
SETTLEMENT WITH THE DEBTOR.
Each party expressly waives any right or benefit which such party has or may
have under Section 1542 of the California Civil Code or any similar provision of
the statutory or non-statutory law of any other jurisdiction, including
Delaware. The parties acknowledge that in the future they may discover claims or
facts in addition to or different from those that they now know or believe to
exist with respect to the subject matter of this Release, and that they intend
to fully, finally, and forever settle all of the Released Matters in exchange
for the Separation Benefits and other mutual promises in the Separation
Agreement. This Release will remain in effect as a full and complete release
notwithstanding the discovery or existence of any additional claims or facts.
          f. No Release of Certain Claims. Company’s release of Executive does
not extend to claims arising out of any act of embezzlement, fraud, or
dishonesty by Executive that resulted in financial benefit or personal
enrichment for Executive or any related person or affiliated entity of
Executive.
     2. Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. This waiver and release does not apply to any
rights or claims that may arise under ADEA after the Effective Date of this
Release, and does not prohibit Executive from exercising legal rights that are,
as a matter of law, not subject to waiver. Executive acknowledges that the
consideration given for this Release is in addition to anything of value to
which he was already entitled, and that he has received, or will receive,
regardless of the execution of this Release, all wages owed to him together with
any accrued but unused vacation pay, less applicable withholding and deductions,
earned through the Separation Date. Executive further acknowledges that he has
been advised by this writing that:
          a. He should consult with an attorney prior to executing this Release;
          b. He may take up twenty-one (21) days to consider this Release,
although Executive may accept the terms of this Release at any time within those
21 days;
          c. He has seven (7) days following the execution of this Release to
revoke this Release; and
          d. This Release will not be effective until the revocation period has
expired.

3



--------------------------------------------------------------------------------



 



EXECUTIVE’S ACCEPTANCE OF RELEASE:
BEFORE SIGNING MY NAME TO THE RELEASE, EXECUTIVE STATES THE FOLLOWING: I HAVE
READ THE RELEASE, I UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS. I HAVE OBTAINED SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN
JUDGMENT. I HAVE BEEN ADVISED THAT I SHOULD CONSULT WITH AN ATTORNEY BEFORE
SIGNING IT, AND I HAVE SIGNED THE RELEASE KNOWINGLY AND VOLUNTARILY.
Date delivered to Executive: January 25, 2006.
Executed this      25th            day of January                       , 2006.

     
/s/ Martin Brauns
   
Executive’s Signature
   

INTERWOVEN’S ACCEPTANCE OF RELEASE:
BEFORE SIGNING THIS RELEASE, INTERWOVEN STATES THE FOLLOWING: THE PERSON SIGNING
FOR INTERWOVEN HAS READ THE RELEASE, UNDERSTANDS IT AND KNOWS THAT INTERWOVEN IS
GIVING UP IMPORTANT RIGHTS. INTERWOVEN HAS OBTAINED SUFFICIENT INFORMATION TO
INTELLIGENTLY EXERCISE ITS OWN JUDGMENT. IT HAS BEEN ADVISED THAT IT SHOULD
CONSULT WITH AN ATTORNEY BEFORE SIGNING IT, AND IT HAVE SIGNED THE RELEASE
KNOWINGLY AND VOLUNTARILY.

              INTERWOVEN, INC
 
       
 
  By:    /s/ Frank J. Fanzilli, Jr.
 
       
 
       
 
  Name:    Frank J. Fanzilli, Jr.
 
       
 
  Title:    Lead Independent Director

4



--------------------------------------------------------------------------------



 



January 25, 2006
Board of Directors
Interwoven, Inc.
803 W. 11th Avenue
Sunnyvale, CA 94089
     Re: Resignation from the Board of Directors
Gentlemen:
     I hereby submit my resignation from the Board of Directors of Interwoven,
Inc., effective March 31, 2006.

         
 
  Very truly yours,    
 
       
 
  /s/ Martin W. Brauns    
 
 
 
   
 
       
 
  Martin W. Brauns    

